 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 1of 57

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

District of

Case number (if known):

Chapter you are filing under:

Chapter 7
Q) Chapter 11
Q) Chapter 12
Q Chapter 13

 

Official Form 101

 

   

DD check if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”

the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case numb

(if known). Answer every question.

Eo Identify Yourself

 

1. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

N

 

 

 

 

 

About Debtor: 1: About Debtor 2 (Spouse Only ina Joint Case): \
ANTONIA N/A

First name First narne

CASSANDRA

Middle name Middle name

GREEN

Last name Last name

Suffix (Sr., Jr., I, IN)

 

Suffix (Sr., Jr., Ul, HN

 

 

 

 

 

 

 

 

 

 

(ITIN)

 

2. All other names you N/A N/A
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX = xx —_ 1 0 0 8 xxx — xx — _ N / A
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX = XX XX = XX

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

a NN ee
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 2 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 ANTONIA CASSANDRA GREEN Case number (if known)
First Name Middle Name Last Name
Shey ESI RN RRR : CERIN APR er eee mE
About Debtor 1: About Debtor 2.(Spouse Only.in a Joint Case):
4. Any business names
and Employer i have not used any business names or EINs. Q) | have not used any business names or EINs.
Identification Numbers
(EIN) you have used in N/A
the last 8 years Business name Business name
Include trade names and
doing business as names Business name Business name
EIN EN
EIN 0 EN
5. Where you live If Debtor 2 lives at a different address:
11515 CASA MARINA WAY N/A
Number Street Number Street
APT 302B
TAMPA FL 33635
City State ZIP Code City State ZIP Code
County County
If your mailing address is different from the one If Debtor 2’s mailing address is different from
above, fill it in here. Note that the court will send yours, fill it in here. Note that the court will send
any notices to you at this mailing address. any notices to this mailing address.
N/A
Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for “1 _ . 7 . ; .
bankruptcy Over the last 180 days before filing this petition, CO) Over the last 180 days before filing this petition,
| have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
C) | have another reason. Explain. C) | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

 

I) SEAPDSSS ee

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 3 of 57

 

 

 

Debtor 1 ANTONIA CASSANDRA GREEN Case number (if known)
First Name Middle Name Last Name
| Part 2: | Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under 4 Chapter 7

Q) Chapter 11
Q) Chapter 12
CL) Chapter 13

 

8. How you will pay the fee (| will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

4 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9, Have you filed for W No
bankruptcy within the
last 8 years? QC) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy W@ No
cases pending or being
filed by a spouse who is QC) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your QINo. Go to line 12.
residence? 4 Yes. Has your landiord obtained an eviction judgment against you?
14 No. Go to line 12.
C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

OO __ BLE _—CS7SEE_

 

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 4 of 57

Debtor 1 ANTONIA CASSAN DRA GREEN Case number (if known)

 

 

First Name Middle Name Last Name

[part 3: EES About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor No. Goto Part 4.
of any full- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
| Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CY Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
7 CI No. 1am not filing under Chapter 11.
For a definition of smalf
business debtor, see C) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
17 U.S.C. § 101(51D). the Bankruptcy Code.

Q) Yes. lam filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own orhave any no

property that poses or is
alleged to pose a threat C) Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?

 

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Debtor 1

First Name

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 5of 57

ANTONIA CASSANDRA GREEN

Middle Name

Last Name

Case number (if known)

 

aa Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

 

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

QO certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

=) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

CO) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

 

About Debtor 2 (Spouse Only in‘a Joint Case):

You must check one:

L) I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(0 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion. :

Within 14 days after you file this bankruptcy petition, |
you MUST file a copy of the certificate and payment
plan, if any.

QQ certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) tam not required to receive a briefing about
credit counseling because of:

QO) Incapacity. | have a4 mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C} Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a 24
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Bankruptcy page 5
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 6 of 57

bettor1 ANTONIA CASSANDRA GREEN Case number iieoun

First Name Middle Name Last Name

| Part 6: | Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
CJ No. Go to line 16b.
Yes. Go to line 17.

 

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(J No. Go to line 16c.
Q) Yes. Go to line 47.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7? LI No. fam not filing under Chapter 7. Go to line 18.

Do you estimate that after A Yes. 1 am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and i No
administrative expenses
are paid that funds will be UL} Yes

available for distribution
to unsecured creditors?

 

 

 

18. How manycreditorsdo 1-49 Q) 1,000-5,000 C) 25,001-50,000
you estimate that you LJ 50-99 C} 5,001-10,000 LJ 50,001-100,000
owe? Q) 100-199 LI 10,001-25,000 C) More than 100,000
() 200-999
19. How much do you 4 $0-$50,000 QI $1,000,001-$10 million L) $500,000,001-$1 billion
estimate your assets to QI $50,001-$100,000 CL} $10,000,001-$50 million C) $1,000,000,001-$10 billion
be worth? QO) $100,001-$500,000 C2 $50,000,001-$100 million QO) $10,000,000,001-$50 billion
C) $500,001-$1 million Q) $100,000,001-$500 million C2) More than $50 billion
20. How much do you 4 $0-$50,000 CI $1,000,001-$40 million Q) $500,000,001-$1 billion
estimate your liabilities L) $50,001-$100,000 L) $10,000,001-$50 million C) $1,000,000,001-$10 billion
to be? LJ $100,001-$500,000 CI $50,000,001-$100 million Q) $10,000,000,001-$50 billion
C] $500,001-$1 million C) $100,000,001-$500 million C2 More than $50 billion
EEEEAl sion Below

 

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the shapter of title 11, United States Code, specified in this petition.

  
 
  

aling property, or obtaining money or property by fraud in connection
to $250,000, or imprisonment for up to 20 years, or both.

 

Signature of Debtor 2

Executed on iM I alt Executed on
M / DD /YYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

 

EE EEE
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 7 of 57

pebtor1 9 ANTONIA CASSANDRA GREEN Case number (rsroun

First Name Middle Name Last Name

 

 

I, the attorney for the debtor(s) named in this petition, deciare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

_ If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
heed to file this page. x
Date

 

Signature of Attorney for Debtor MM /? DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

City State ZIP Code

Contact phone Email address

 

Bar number State

  

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 8 of 57

 

 

 

Debtor 1 ANTONIA CASSANDRA GREEN Case number (if known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C) No

id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
J No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

 
   
 

acknowledge that | understand the risks involved in filing without an attorney. |
VYerstood this notice, and | am aware that filing a bankruptcy case without an

3
oO
>
oO
a
a
@
=)
<
a.
a
a
os
a
°
ad
CG
x
o
oa
©
eS
<
=
Q
5
S
o
>
Zo
=
o
oO
oO
=
<
a
»
a
2
oO
os
>
oO
9
®
a
©

 

Signature of Debtor 2

 

 

 

 

Date 08/14/2019 Date
MM/DD /YYYY . MM/ DD /YYYY
Contact phone FS YHA G/- 92 YY Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

  

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 

 

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 9 of 57

Fill in this information to identify your case:

Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: District of

 

 

Case number CI Check if this is an
(if known) amended filing

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

BESET) summarize Your Assets

 

Your assets
Value of what you.own
1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B $ 0.00

 

sssseeceeaeeaseuscaneesessessususesesaseseesessessessssassussasstsattasesutsserssuvenessecese, $ 0.00

 

TREE RC eA eee eee eA ae ae eee er sea eaaaeat nates ee at eae ea en pL nEneea eas taN EE Estas eet need ententageuetaaeaenstnens $ 0.00

 

 

 

 

 

Ey Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $ _ 9.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $ >

 

TER a rte e neat n occ nueeeeresneeunreeeeee + $ 15,000.00

 

Your total liabilities $ 0.00

 

 

 

 

EERER summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |

$ 3,508.00

5. Schedule J: Your Expenses (Official Form 106J) 4.000.00
Copy your monthly expenses from line 22c of Schedule J .eessseessssssssssssessssunssssssssusnenssssessiuasistssipiusatiiteseeessseseeeeecccc. $A

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 10 of 57
Debtor1 © ANTONIA CASSANDRA GREEN Case number i teoum

 

 

 

First Name Middle Name Last Name

SEs ewer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LY No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yj Yes

 

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,508.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim
From Part 4 on Schedule E/F, copy-the following:

9a. Domestic support obligations (Copy line 6a:) $ 0.00

 

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $. 0.00
9d. Student loans. (Copy line 6f.) $ 45,000.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TS
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +¢$ 0.00
9g. Total. Add lines 9a through 9f. $ 45,000.00

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 

 
Case 8:19-bk-07653-MGW Doc1_ Filed 08/14/19

Fill in this information to identify your case and this filing:

ANTONIA CASSANDRA GREEN

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number

 

 

 

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

 

 

Page 11 of 57

LJ Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question,

SE ve scrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

4 No. Go to Part 2.
C) Yes. Where is the property?

What is the property? Check all that apply.
Single-family home
Duplex or multi-unit building
Condominium or cooperative

4.4,
Street address, if available, or other description

 

Manufactured or mobile home
Land
Investment property

 

 

Timeshare
Other

City State ZIP Code

COUOCOOO

Do:not deduct secured claiins. or exemptions. Put
the amount of any secured claims on Schedule:D:
Creditors Who Have Claims Secured by. Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

C} Debtor 4 only

Q) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CT Atleast one of the debtors and another

 

County

 

U) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.

Single-family home
1.2.
Street address, if available, or other description

 

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

Investment property

 

 

Timeshare
Other

City State ZIP Code

OUOOOOOO

Do not deduct secured:claims or-exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property:

 

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

Q) Debtor 4 only

CQ) Debtor 2 only

C) Debtor 1 and Debtor 2 only

QV Atleast one of the debtors and another

 

County

 

() Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

Official Form 106A/B Schedule A/B: Property

 

page 1

a a a

 
 

 

RR ER) EEE __ Os

ANTONTREASSABK A COREY GW Doc1 Filed 08/14/19 Page 12 of 57

 

 

 

 

 

 

 

 

 

 

portion you own?

 

 

Debtor 1 Case number (i known)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not.deduct secured claims or exemptions. Put
(2 si -family h the amount of any secured claims 6n Schédule.D:
1.3. ingle-family ome —_ Creditors Who Have Claims Secured by Property.
Street address, if available, or other description L) Duplex or multi-unit building wi
©) condominium or cooperative cater value of the Current value of the
entire pro ?
LJ} Manufactured or mobile home property
Q) Land $ $
C) investment property
City State ZIP Code (2 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
O oth terest (such fee le, te’ yb
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 1 only
County

 

L) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
CI At teast one of the debtors and another

Q Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...........sccssccsssssscsesesesssscsvecatasasacsvstaavaressststetesevsvececeesececes >

 

 

 

$ 0.00

 

 

 

 

ee Describe Your Vehicles

W No
C) Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

 

If you own or have more than one, describe here:

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
C} Debtor 4 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 4 only

L) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or. exeémptioris. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or'exemptions. Put
the amount of any secured:claims on Schedule: D:
Creditors. Who Have Claims Secured by Property.

 

Current value of the
portion you own?

Current value of the
entire property?

 

Official Form 106A/B

Schedule A/B: Property

a ea

 

page 2

 

 

 
 

 

 

ANTOMBSENS LAER a3: NIGW Doc1 Filed 08/14/19 Page 13 of 57
Debtor 1

Case number (i known)

 

 

 

 

First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. not deduct secured:claims or exemptions: Put
QO) bebtor 4 i the arnount of any secured claims on: Schedule D:
Model: ebtor 7 only Creditors Who Have Claims Secured by Property.
. C} Debtor 2 only oe
Year: (1 Debtor 1 and Debtor 2 only cum ont value of the current value of the
: : . ? wn?
Approximate mileage: (1) At least one of the debtors and another Property P y

Other information:

 

 

() Check if this is community property (see $ $
instructions)

 

 

 

 

3.4. Make: Who has an interest in the property? Check one. Og not deduct secured claims or exemptions. Put
Q) dent 4 onl the-amount of any sécured claims on Schedule D:
Model: g ebtor 1 only Creditors Who Have Claims Secured. by. Property.
Debtor 2 only
Year. C) Debtor 1 and Debtor 2 only Current value of the Current value of the
Approximate mileage: C) At least one of the debtors and another entire property? portion you own?
Other information:
L) Check if this is community property (see $ 5

 

instructions)

|
|

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

 

 

LC} No
) Yes
4.1. Make: Who has an interest in the property? Check one. Do not deduct securéd claims or exemptions Put
Op btor 4 ont the amount of any. secured claims 6neSchedule D:
Mode!: e only Creditors Who Have Claims Secured by Property.
y CY Debtor 2 only
ear:

 

U) Debtor 1 and Debtor 2 only Current vaiue of the Current value of the

 

 

 

 

 

 

Other information: C) At least one of the debtors and another entire property? portion you own?
C) Check if this is community property (see $ $
instructions)
If you own or have more than one, list here:
4.2. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions,-Put

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the amount-of any securéd claims’ on.Schedule D:
Model: 4 Debtor 1 only Creditors Who Have-.Claims Secured by Property.
Debtor 2 only
Year:
r Q) Debtor 1 and Debtor 2 only ontire proventys the portion you ower
Other information: C] At least one of the debtors and another : :
Q) Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages S 0.00
you have attached for Part 2. Write that number here oo... cscsscsssscnesststntstsssntnsnsnetesatsssipuviatstetie eee >
Official Form 106A/B Schedule A/B: Property page 3

CC OE

 

 
 

 

IE ____ OE ee

19-hk- - 19 Page 14 of 57
ebtort  ANTOMASASSEANDER GRENIGW Doct Filed one ‘umber yon :

First Name Middle Name Last Name

Fe vescrine Your Personal and Household Items

Do:you’own or-have any legal-or.equitable interest in any. of the: following items?

 

 

 

 

Current.value of the
portion you own?

Do:not.deduct secured claims
or: exemptions,

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CY No srr eee a ait

 

 

 

 

i Yes. Describe.......... 500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
CL) No
i Yes. Describe.......... 5 300.00

 

 

 

 

8. Collectibles of vaiue

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

Cl Yes. Describe.......... $

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

J No :
Q) Yes. Describe......... $

 

 

 

| 10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

7 No
CQ) Yes. Describe.......... . $

 

 

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

J No
C} Yes. Describe.......... $

 

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

id No ‘
C) Yes. Describe............

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

id No :
L) Yes. Describe.......... 3

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

4 No
C) Yes. Give specific
information. ........... :

 

 

  

 

 

 

15. Add the doilar value of all of your entries from Part 3, including any entries for pages you have attached $ 800.00
_ for Part 3, Write that number here 0... ccs snetutnnstnnuntinunianenunusuuvtiisitiiesc >

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

0 ee

 

 
 

 

ANTOMBLASTAPKD BGR2GW Doc1 Filed 08/14/19 Page 15 of 57

Debtor 1 Case number (if known)
Middle Name

 

First Name Last Name

Ea Describe Your Financial Assets

Do.you own: or have any legal or equitable interest in any of the following?

—

Current.value of the
portion you'own?

Do-not deduct secured claims

 

 

 

 

 

 

 

 

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

UY no

Institution or issuer name:

oF

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

No Name of entity: % of ownership:

 

 

CI) Yes. Give specific 0% %
information about 0
THEM... eeccesseeaeeee 0% %
0%

 

 

17.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

 

or exemptions,
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
UL) No
eS oo ccsnsntntnnienotntntnistinieiuistsnsnssuanenananunseasnauunaiiitiiie ee CASH! cocccccccssssscccssees $ 100.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
OQ) No
WD Yes oieeecccccccssees Institution name:
17.1, Checking account: SUNTRUST $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $

 

 

 

 

Official Form 106A/B Schedule A/B: Property

a aa ar

 

page 5

 

 
 

19-bk-07653- iled 08/14/19 Page 16 of 57
Debtor’  ANTONIMERSSANBRA CHEE MGW Doc 1 File scee number

 

 

First Name

 

Middle Name Last Name

 

Y no

Q Yes. Give specific
information about

W No
C) Yes. List each

companies, or others

id No

YW No

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer io someone by signing or delivering them.

Issuer name:

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

22. Security deposits and prepayments

 

 

 

 

 

 

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Issuer name and description:

 

 

 

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

Institution name or individual:

Electric: $ :
Gas: $ ee
Heating oil: $ /
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $

A=

 

 

Official Form 106A/B

EXC OE”

Schedule A/B: Property

 

page 6

 
 

Debtor 1

 

First Name Middle Name

 

ANTONIA ARR BAK oS MGW Doci Filed 08/14/19 Page 17 of 57

Case number (itknown)

 

No
ee

24. Interests in an education IRA, in an account in a qualified ABLE
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

program, or under a qualified state tuition program.

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

exercisable for your benefit
No

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

 

o
C) Yes. Give specific |
information about them...

 

 

 

WNo

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

 

Q) Yes. Give specific
information about them....

 

 

 

Y No

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

QO) Yes. Give specific
information about them...

&

Money or property owed.to you?

28. Tax refunds owed to you
No

QO) Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years. oo...

29. Family support
Examples: Past due or lump sum alimony,

C) No

Yes. Give specific information..............

 

 

30. Other amounts someone owes you

YW No

C) Yes. Give specific information...............

 

Official Form 106A/B

 

 

 

 

spousal support, child support, maintenance, divorce settlement, property settlement

 

‘CHILD SUPPORT FOR MY SON

 

 

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay,
Social Security benefits; unpaid loans you made to someone else

vacation pay, workers’ compensation,

 

 

 

 

Schedule A/B: Property

A aa ea am

 

 

Current value ‘of-the
portion you own?
Do not deduct secured
claims or exemptions:

Federal: se
State:
Local: $

 

 

 

 

Alimony: $
Maintenance: $
Support: $ 1,508.00
Divorce settlement: $
Property settlement: $

 

page 7

 

 
 

4.9-Dk- -MGW Doc1 Filed 08/14/19 Page 18 of 57
Debtor 1 ANTONIA CRSSANSRA CHESS Case number (i known)

First Name Middle Name Last Name

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health Savings account (HSA); credit, homeowner's, or renter's insurance

YW No

L) Yes. Name the insurance company

, ~~’ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died. ‘

4 No

C) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

L) Yes. Describe each claim. wo.

 

 

 

 

1S.
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
id No
Q) Yes. Describe each CIM. occ
.$

 

 

35. Any financial assets you did not already list

id No

C) Yes. Give specific information............

 

 

 

 

 

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .......cccsoseessssstntstntnsietistnnssuensiansisviniaaisiutiieieces cc > $ 1,608.00

 

 

 

 

 

BS Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
Q) Yes. Go to line 38.

Current value of the
portion: you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

4 No
C) Yes. Describe

 

 

 

39, Office equipment, furnishings, and supplies
Examples. Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

 

 

 

 

 

 

4 No
C) Yes. Describe....... $
Official Form 106A/B Schedule A/B: Property page 8

a ai

 

 

 
 

 

EE EEE IIT” OO CC ar

_ . iled 08/14/19 Page 19 of 57
pestor1 ANTONIM@RSERABRK CHES MGW Doc * ried cose number ines

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
W No
C) Yes. Describe....... $
J
41, Inventory
Wf No
QJ Yes. Describe....... $
42.Interests in partnerships or joint ventures
WW No
O Yes. Describe....... Name of entity: % of ownership:
% $
eS
% $
% $
43. Customer lists, mailing lists, or other compilations
Wd No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LY No
QO) Yes. Describe...
$e
44. Any business-related property you did not already list
Wf No
L) Yes. Give specific $
information ......... a
$
So
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here .......nnsmnnnnsinnnnnnininnnnitsnininininninntiniinntiviiivitieitee > OO

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
ef No. Go to Part 7.
C1 Yes. Go to line 47.
Current value of the
portion you own?

Do. not deduct secured claittis
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

 

 

 

Wf No
Cc i
$
Official Form 106A/B Schedule A/B: Property page 9

ar ar

 

 
 

 

 

ANTONIR@SRSAKBRK BREE R MGW Doc1 Filed 08/14/19 Page 20 of 57
Debtor 1

Case number (it known)
First Name Middle Name Last Name

 

48. Crops—either growing or harvested
No F
C) Yes. Give specific

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information. ............ $
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
WY No
QD Yes cece j
|
| 8
50.Farm and fishing supplies, chemicals, and feed
YW no
CD VeS cesses
$
51. Any farm- and commercial fishing-related property you did not already list
No
C) Yes. Give specific /
information. ............ ' $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6, Write that number here... nmnnnneinnonnninnninniinnuinitinnnninninicrieiviieite > a

 

 

 

 

SAE ve serine All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

YW No
C) Yes. Give specific TH
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here oo. ccsssssscssccsseseeeecccc > 0.00
oe ts: the Totals of Each Part of this Form
56. Part 1: Total real estate, ine 2... en onnsnnnsnnnininnnninnnnnnssintinnsiinnnnnnnniniiiieee co. > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 800.00
58. Part 4: Total financial assets, line 36 $ 1,608.00
59. Part 5: Total business-related property, line 45 $. 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 0.00
62. Total personal property. Add lines 56 through 61. wee 2,408.00 Copy personal property total > + $ 2,408.00
63. Total of all property on Schedule A/B. Add line 55 + lin@ 62....csccscssssssersssstusnuntintasonassetsususieeieteecccc. $ 2,408.00
Official Form 106A/B Schedule A/B: Property page 10

a ean

 

 

 

 

 

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 21 of 57

Fill in this information to identify your case:

ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Debtor

 

Debtor 2

(Spouse ff filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

C b eu:
(thrown) LJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
CJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Wf Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
21 BIG LOTS/ PROGRESSIVE LEASING LEASE IS FOR FUNITURE
Name
2256 West Data Drive
Number Street
DRAPER UTAH 84020
City State ZIP Code
2.2
Name
Number Street
City State ZIP Code
2.3
Name
Number Street
City State ZIP Code
2.4
Name
Number Street
City State ZIP Code
2.5
Name
Number Street
City State ZIP Code
Official Farm 106G Schedule G: Executorv Contracts and Unexpired Leases paae 1 of

a a aa manta

 
 

Debtor 1

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 22 of 57
ANTONIA CASSANDRA GREEN

 

First Name

Middle Name

Last Name

a Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

Official Form 106G

State

ZIP Code

 

Case number (known)

What the contract or lease is for

Schedule G: Executorv Contracts and Unexpired Leases

 

bade

 

of

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 23 of 57
Fill in this information to identify your case:

Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

    

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number
(if known)

 

 

 

CJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
Ci Yes

2. Within the last 8 years, have you lived ina community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
W No. Goto line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

I No

LI) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
C) Schedule D, line
Name _
QL) Schedule E/F, line
Number Street UO) Schedule G, line
City State ZIP Code
3.2
Q) Schedule D, line
Name a
QO) Schedule E/F, line
Number Street QC) Schedule G, line
City State ZIP Code
3.3
() Schedule D, line
Name +
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Cadebtors naae 1 of

a a

 

 

 
 

Debtor 4

Case 8:19-bk-07653-MGW Docl1

ANTONIA CASSANDRA GREEN

 

First Name

Middle Name Last Name

F | Additional Page to List More Codebtors

Column 1: Your codebtor

Filed 08/14/19 Page 24 of 57

Case number (known)

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

C) Schedule D, line

 

Name

Q Schedule E/F, line

 

Number

Street

LI Schedule G, line

 

City

o
1

State

ZIP Code

Schedule D, line

 

Name

Schedule E/F, line

 

Number

Street

ooo

Schedule G, line

 

City

State

ZIP Code

 

“
I

Name

Schedule D, line
Schedule E/F, line

ooo

 

Number

Street

Schedule G, line

 

City

#
|

State

ZIP Code

 

Name

Schedule D, line
Schedule E/F, line

Ooo

 

Number

Street

Schedule G, line

 

City

State

ZIP Code

Schedule D, line

 

Name

Schedule E/F, line

 

Number

Street

ooo

Schedule G, line

 

City

State

ZIP Code

Schedule D, line

 

Name

Schedule E/F, line

 

Number

Street

Ooo

Schedule G, line

 

City

State

ZIP Code

 

Name

Schedule D, tine
Schedule E/F, line

Ooo

 

Number

Street

Schedule G, line

 

City

State

ZIP Code

Schedule D, line

 

Name

Schedule E/F, line

 

Number

Street

ooo

Schedule G, tine

 

_ City

Official Form 106H

State

ZIP Code

Schedule H: Your Codebtors

paae of

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 25 of 57

Fillin this information to identify your case:

ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number Check if this is:

(If known)
LJ An amended filing

LA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WMT DDT YYW
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, inctude information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

 

 

 

1. Fillin your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status WY Employed (J) Employed

employers. C} Not employed LJ Not employed

Include part-time, seasonal, or

self-employed work. PATIENT FINANCIAL

 

 

 

 

 

 

Occupation may include student Occupation
or homemaker, if it applies.
Employer’s name TAMPA GENERAL HOSPITAL
Employer’s address ONE TAMPA GENERAL CIR
Number Street Number Street
TAMPA FL 33605
City State ZIP Code City State ZIP Code

How long employed there?

| Part 2: | Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2960 $
3. Estimate and list monthly overtime pay. 3. +3 0 + $
4, Calculate gross income. Add line 2 + line 3. 4.1 $ 2960 $
Official Form 1061 Schedule |: Your income page 1

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 26 of 57

 

pestor1 4 ANTONIA CASSANDRA GREEN
First Name Middle Name Last Name
Copy lime 4 Were... cece ccccccccesececesescecscsesesesavacesseecsssesevatevsvansvsnsnsseatasasacesaes > 4.

5. List all payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
5c. Voluntary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans 5d.
5e. Insurance 5e.
5f. Domestic support obligations 5f.
5g. Union dues 5g.
5h. Other deductions. Specify: 5h.
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e+5f+5g+5h. 6.
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.
8b. Interest and dividends 8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive
Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d.
8e. Social Security 8e.

 

 

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 0 8h.

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
$ 2960 $
$ 135.49 $ 0
$ 0 $ 0
$ 0 $ 0
$ 0 $ 0
$ 362 5 0
$ 0 $ 0
$ 0 $
+$ 0 + ¢
$ 497.49 $
¢ 1965.02 $
$ $
$ $
$ 1508 $ 0
$ 0 $
$ 0 $ 0
$ 0 $ 0
$ 0 $ 0
+ 0 +$ 0
$ 1508 $
$ 3473.02 |4 $ = |s

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
1+ § 0

Specify:

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

12.

 

 

5 3473.02

 

 

 

Combined
monthly income

 

 

 

C) No.
ves Explain, | DECREASE OF BILLS DUE TO BANKRUPTCY
Official Form 1061 Schedule I: Your Income page 2

 

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 27 of 57

Fill in this information to identify your case:

Debtor? 9 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name Check if this is:

 

 

Debtor 2 (J An amended filing

(Spouse, if filing) First Namo Middle Name Last Name
QA supplement showing postpetition chapter 13

United States Bankruptcy Court for the: Middle District of Florida expenses as of the following date:

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

uw No. Go to line 2.
LJ Yes. Does Debtor 2 live ina separate household?

CY No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? CJ No . /
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Lf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... Q
Do not state the dependents’ JAVETH PAULINO 11 u No
names. Yes
VIOLET CRESPO 3 U1 No
4 Yes
CJ No
CL) Yes
Q) No
CQ) Yes
C} No
L} Yes
3. Do your expenses include W No

expenses of people other than
yourself and your dependents? C) Yes

Part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106i.) Your expenses

 

aA GN PRIMES AR ARC

4. The rental or home ownership expenses for your residence. include first mortgage payments and 1500
any rent for the ground or lot. 4. $

 

If not included in tine 4:

 

 

 

4a. Real estate taxes 4a. $ 0
4b. Property, homeowner's, or renter’s insurance 4b. $ 25
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0
4d. Homeowner's association or condominium dues 4d. $ 0
Official Form 106J Schedule J: Your Expenses page 1

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 28 of 57

Debtor 4 ANTONIA CASSANDRA GREEN

40.

11.

12.

13.

14,

15.

16.

17.

18.

19.

20.

 

First Name Middie Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify, FEDERAL

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c, Other. Specify: 0
17d. Other. Specify;_O

Case number (if known)

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify: 0

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

 

6a.
6b.
6c.

6d.

10.

14.

12.

13.

14.

18a.
15b.
15c.

15d.

16.

17a.
17b.
17¢.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

amore

$.

PPA fA fF& fF FHF HF

Rca

i

PP Ff Ff

PP FH AH HF

PF Ff Ff fF

 

 

am URE

0

200
50
200

500

200
100
100
200

200

362

270.98

oO ;/O};O}]oO

00

oO };O 10 ]O 1O

page 2
 

Debtor 1

10.
11.

12.

13.

14,

15.

16.

17.

18.

19.

20.

Official Form 106J

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 29 of 57

ANTONIA CASSANDRA GREEN

Middle Name

 

First Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify: CLEANERS

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify, FEDERAL

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify: 0
17d. Other. Specify:_O

Case number (known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify: 0

Other real property expenses not included in lines 4 or 5 of this form or on Schedule [: Your income.

20a. Mortgages on other property

20b. Real estate taxes
20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e, Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

11.

12.

13.

14,

18a.
1b.
15¢.

15d.

16.

17a.

17b.

17¢.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

‘LAER RN ORES OREN RENAE NESE SHAE ESATO

 

 

 

 

 

 

 

 

 

$ 0
$ 200
$ 50
$ 200
$ 0
$ 500
$ 200
$ 100
$ 100
$ 200
$ 200
$ 0
$ 0
$ 0
$ 362
$ 0
$ 95
$ 270.98
5 0
$ 0
$ 0
$ 0
$ 00
$ 0
$ 0
$ 0
$ 0
$ 0)
$ 0

 

page 2

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 30 of 57

pebtor1 ANTONIA CASSANDRA GREEN Case number ¢rinawn

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your

mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CJ No.

@ Yes. Explainhere: | EXPECT A DECREASE DUE TO BANKRUPTCY | GET A BREAK FROM BILLS

Official Form 106J Schedule J: Your Expenses

 

 

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

+$ 0
$ 3907.98
—$ 0
g 3907.98 |
$ 2408.00
-$ 3907.98
$ -1499.98

 

 

page 3
 

 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 31 of 57

Debtor 1 ANTON IA CASSANDRA G REEN Case number (if known)

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined manthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CI No.

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

|

+$

$ 4000

 

$4000

3508

<A

-§ 4000

 

 

-492

A

 

 

iJ Yes. Explain here. | EXPECT A DECREASE DUE TO BANKRUPTCY | GET A BREAK FROM BILLS

Official Form 106J Schedule J: Your Expenses

OE eee

 

page 3

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 32 of 57

Fill in this information to identify your case:

bebtor1  _ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

 

U) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

If two married people are filing together, both are equally responsible for supplying correct information.

 

12/15

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to heip you fill out bankruptcy forms?

WW No

i) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

 

  

at | have read the summary and schedules filed with this declaration and

x

Signature of Debtor 2

 

Date

Date

MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 33 of 57

Fill in this information to identify your case:

Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

 

Debtor 2

(Spouse, if filing) First Name Midate Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number . wo
(If known) CQ Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

aa Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

CJ] Married
a Not married

2. During the fast 3 years, have you lived anywhere other than where you live now?

Y No

CQ) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
LJ same as Debtor 1 (] same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
LJ Same as Debtor 1 LJ same as Debtor 1
From From
Number Street Number Street
To To

 

 

City

State ZIP Code

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LJ No

w Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
 

 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 34 of 57

Debtor 4 ANTONIA CASSANDRA GREEN

First Name Middie Name Last Name

Case number (ifknown).

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

WH No

L) Yes. Fill in the details.

Debtor 1 me Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until Qj Wages, commissions, QQ Wages, commissions, $
the date you filed for bankruptcy: bonuses, tips OO bonuses, tips rs
Q) Operating a business i) Operating a business
For last calendar year: QQ Wages, commissions, QQ) Wages, commissions,
. bonuses, tips $ bonuses, tips $
(January 1 to December 31, )Q Operating a business L Operating a business
For the calendar year before that: C) Wages, commissions, OQ Wages, commissions,
. bonuses, tips bonuses, tips

(January 1 to December 31, wo C) Operating a business $ Operating a business $ -

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

(2 No
li’ Yes. Fill in the details.

 

Debtor.1 a Debtor 2
Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
: I
From January 1 of current year until CHILD gs 1508 TT oS

the date you filed for bankruptcy:

 

 

 

For fast calendar year:
(January 1 to December 31, )
YYYY

 

 

 

|

 

For the calendar year before that:
(January 1 to December 31, )
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 35 of 57

pebtor1 + ANTONIA CASSANDRA GREEN Case number grins

First Name Middle Name Last Name

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

fl No. Go to line 7.

LJ Yes, List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

L] Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CL) No. Go to line 7.
L) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditors Name O Mortgage
) Car
Number — Street Q) Credit card

QQ) Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code Q Other
$ $ Q Mortgage
Creditor’s Name
Q) Car
Q) credit card

Number Street

Q) Loan repayment

 

QQ Suppliers or vendors

 

 

 

 

 

City State ZIP Code L} other
§ $ C) Mortgage
Creditors Name
Ly Car
Q Credit card

Number Street

() Loan repayment

 

 

Suppliers or vendors
(0 other

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 36 of 57

Debtor 4 ANTONIA CASSANDRA GREEN

Case number (if known),
First Name Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

A No

Cl Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $.

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

WH No

LI) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name

 

Insider's Name $ §

 

Number Street

 

 

City State ZIP Code

 

 

 

 

$. $
insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 37 of 57

Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Case number (known)

 

Ez Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

YH No

CJ Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q Pending
QL) on appeal
Number Street Q Concluded
Case number
City State ZIP Code
Case title Court Name Q Pending
LQ on appeal
Number Street ) Concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

WH No. Goto line 11.
L) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number — Street Explain what happened

(} Property was repossessed.
C) Property was foreclosed.

 

LJ Property was garnished.
City State ZIP Code Q) Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

 

City State ZIP Code

Oooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 38 of 57

pebtor1  ANTONIACASSANDRA GREEN

First Name Middle Name Last Name

Case number (known)

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

WH No

CJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

CL) No
C} Yes

he List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

4 No
LI) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 39 of 57

pebtor1  ANTONIACASSANDRA GREEN

Case number (known)
First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

CI} Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name

 

 

Number Street

 

City State ZIP Code

eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred ; an oo. loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

List Certain Payments or Transfers

‘ 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No
CI) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 40 of 57
Debtor 4 ANTONIA CASSANDRA GREEN

 

Case number (i known)

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$.
Number Street
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

LY Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

CJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
 

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 41 of 57

pentor1  ANTONIACASSANDRA GREEN

First Name Middie Name Last Name

Case number (known),

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

» 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX— OQ Checking $
Number Street Q Savings

QO Money market

 

Q Brokerage

 

 

 

City State ZIP Code Q Other
XXXX- C) checking $
Name of Financial Institution
Q) Savings
Number Street Q Money market

OQ Brokerage
C) other.

 

 

City State ZIP Code

- 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WW No
CI Yes. Fill in the detaits.

 

 

Who else had access to it? Describe the contents Do you still
have it?
C] No
Name of Financial Institution Name CQ) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 42 of 57

pebtor1  ANTONIACASSANDRA GREEN

First Name Middle Name Last Name

Case number (i known)

 

 

:22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents Do you still
have it?
CI No
Name of Storage Facility Name QO Yes
Number Street Number Street

 

 

CityState ZIP Code

 

City State ZIP Code

panto: Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

UW No
Cd Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Ea Give Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

«% Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

% Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

Cl Yes. Fill in the detaits.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 43 of 57

ANTONIA CASSANDRA GREEN Case number (known,

First Name Middle Name Last Name

Debtor 1

 

25. Have you notified any governmental unit of any release of hazardous material?

UW No

C) Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZiP Code

26. Have you been a party in any judicial or administrative proceeding under any environmenta! law? Include settlements and orders.

W No

CJ Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name O Pending
C] on appeal
Number Street QO Concluded
Case number City State ZIP Code

Partat: [ES Detalls About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
Qi An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

| No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZiP Code
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 44 of 57

pebtor1  ANTONIACASSANDRA GREEN

First Name Middle Name Last Name

Case number (known)

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From _s«éST'fo

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

WY No

Q) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. § 1341, 1519, an@ 3571.

    
 

 

 

x UY) ZZ &
fart ebtor ~~ Signature of Debtor 2
Date G is f 7 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MW No
UL) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
aw No

CJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 

 
Case 8:19-bk-07653-MGW Docl1

 

Fill in this information to identify your case:

ANTONIA CASSANDRA GREEN

First Name Middle Name

Debtor 1

Last Name

Debtor 2

(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number
(if known)

 

Filed 08/14/19 Page 45 of 57

  

Check one box only as directed in this form and in

Form 122A-1Supp:

C) 1. There is no presumption of abuse.

Q) 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

LJ 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

a Calculate Your Current Monthly income

1. What is your marital and filing status? Check one only.
WY Not married. Fill out Column A, lines 2-11.
(J Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

CJ Married and your spouse is NOT filing with you. You and your spouse are:
Q) Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions 2960 0
(before all payroll deductions). $__<90l $
_ 3. Alimony and maintenance payments. Do not include payments from a spouse if 00 0
Column B is filled in. $ $__
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not 00 0
filled in. Do not include payments you listed on line 3. $ $US
_ 5. Net income from operating a business, profession, Debtor 1 Debtor 2
or farm . 00 00
Gross receipts (before all deductions) $Y $Y
Ordinary and necessary operating expenses -¢ 00-3 00
Net monthly income from a business, profession, or fam ¢ 000 ¢ 000 roPy ¢ 000 ¢ 000
6. Net income from rental and other real property Debtor 1 0 Debtor 2 0
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses ~$ 0 -$§ 0
Net monthly income from rental or other real property $ 00 $ ) rOPY 3 00 $0
7, Interest, dividends, and royalties $ 0 $ 0

Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income page 1

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 46 of 57

 

 

Debtor 1 ANTONIA CASSANDRA GREEN Case number (known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
- 8. Unemployment compensation $ 0 $ 0

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 00.

FOP YOU Lecce ccccssesesssneesseccesesssesersussssssessssaessunseessssessaseeessase $ 00
FOr YOUF SPOUSE......2...csseesscssestnnseseesesssssesseesssesestnneesee $ 0

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 00 $ 0

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic

 

 

terrorism. If necessary, list other sources on a separate page and put the total below. ’
CHILD SUPPORT $___ 1508 $ 0
0 0
Total amounts from separate pages, if any. +g 0 +s 0

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each + —_
column. Then add the total for Column A to the total for Column B.  g 4468 $ 0 “~“}¢ 4468

 

 

 

Total current
EEBEF vet ermine Whether the Means Test Applies to You

 

monthly income
' 12. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from line 14. .....cccsccssssscessccccescccccecccsscssssessessssssesereceeeeeeeceeeeeeeeesece Copy line 11 here> $_4468
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $__ 53616

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. - FLORIDA
Fill in the number of people in your household. 3
Fill in the median family income for your state and size Of HOUSCHOI. ooo. cccccccccssssssseecsssssosssesscsssssssssestveceseesesttiteteesccesessseee 13. $ 65278

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may aiso be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. @@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. CL] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

 

f perjury that the information on this statement and in any attachments is true and correct.

x

 

 

 

Signature of Debtor 2

Date
MM/ DD /YYYY

 

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A~2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 47 of 57

Check the appropriate box as directed in
lines 40 or 42:

Fill in this information to identify your case:

Debtor 4 ANTONIA CASSANDRA GREEN

According to the calculations required by
First Name Middle Name Last Name

this Statement:
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

CJ 4. There is no presumption of abuse.

United States Bankruptcy Court for the: Middle District of Florida CL) 2. There is a presumption of abuse.

 

 

Case number
(If known)

 

Q) Check if this is an amended filing

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation 04/19

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

Ea Determine Your Adjusted Income

1. Copy your total current monthly income. 0.0.0. eee eee eeceeeeeeeeeee Copy fine 11 from Official Form 122A-1 here> ........... $ 4468

2. Did you fill out Column B in Part 1 of Form 122A-1?
CJ No. Fill in $0 for the total on line 3.
C) Yes. Is your spouse filing with you?
A No. Go to line 3.
CL} Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
: household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

No. Fill in 0 for the total on line 3.

LI Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used . Fill in the amount you
For example, the income is used to pay your spouse's tax debt or to support —are Subtracting from
people other than you or your dependents your Spouse's Income
N/A $ 0
$
ot
ee $_4468
Copy total here ............... > —3 4468
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 4468

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 1

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 48 of 57
Debtor 4 ANTONIA CASSANDRA GREEN Case number (known)

First Name Middie Name Last Name

 

 

Calculate Your Deductions from Your income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A—1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. ‘ 2

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 500
in the dollar amount for food, clothing, and other items. $__v

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older-—-because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person

 

$ 0
7b. Number of people who are under 65 0
X__
7c. Subtotal. Multiply line 7a by line 7b. ¢_0 Copy here>  $_0
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person $ 0
7e. Number of people who are 65 or older 4 0
7. Subtotal. Multiply line 7d by line 7e. ¢_0 Copy here> 4 6 O
7g. Total. Add lines 7 and 7f.......cccecseseecsssseescssseeeeesteserseeessenecessneceesseiietsseessessnees $_0 Copy total hereD| 5 0

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 2

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 49 of 57
Debtor 4 ANTONIA CASSANDRA GREEN

Case number (known)

 

 

First Name Middle Name Last Name

Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses
™ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may aiso be available at the bankruptcy clerk’s office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the

 

 

 

 

 

 

 

 

 

 

 

 

 

dollar amount listed for your county for insurance and operating Expenses. oo... ee ecccccsccsesesesseescessensececacavevarevereneese $ 300 |
9. Housing and utilities - Mortgage or rent expenses:
9a. Using the number of people you entered in line 5, fill in the dollar amount listed 4500
for your county for mortgage or rent EXPENSES. 2... cecccccececceceescesceesvacsvsvecesesvavstevaenensesees $
9b. Total average monthly payment for all mortgages and other debts secured by your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.
Name of the creditor Average monthly
payment
N/A $ 0
$
+ $
Repeat this
Total average monthly payment ¢_00 norY —$ 00 amount on
here line 33a.
9c. Net mortgage or rent expense.
Subtract line 9b (total average monthly payment) from line 9a (mortgage or $ 1500 Copy, ¢ 1500
rent expense). lf this amount is less than $0, enter $0.0... eccecccesscsessrescssesecsteseesesessseeeees here>
10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects $ 0
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:
11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
W 0 Gotoline 14.
LC) 1. Goto line 12.
C) 2ormore. Go to line 12.
12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ Oo

Official Form 122A—2 Chapter 7 Means Test Calculation page 3
Debtor 1

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.

Vehicle 1

 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 50 of 57

Middle Name

Describe Vehicle 1:

ANTONIA CASSANDRA GREEN

First Name

Last Name

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repeat this
amount on
line 33b.

Copy net
Vehicle 1
expense

here..... > $e

 

13a. Ownership or leasing costs using IRS Local Standard. 20.0.0... cee ee eeneeee cess eeeeeeenreeeeees §.
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To caiculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
$
+ $
0 Copy _
Total average monthly payment $ here> ¢_0
13c. Net Vehicle 1 ownership or lease expense
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. o.oo $
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ..............0...c:ccecceeeeeeeeeeeeeteeeee $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ $
0 Copy 0
Total average monthly payment $ here> $
13f. Net Vehicle 2 ownership or lease expense
Subtract line 13e from 13d. If this amount is less than $0, enter $0.00... ee $

14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation.

 

 

 

15. Additional public transportation expense: if you claimed 1 or more vehicles in line 11 and if you claim that you may also

deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim

more than the IRS Local Standard for Public Transportation.

Official Form 122A—2

Chapter 7 Means Test Calculation

Repeat this

amount on

line 33c.

Copy net

Vehicle 2

expense

here... > $_
$ 200
$ 0
page 4
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 51 of 57
Debtor 1 ANTONIA CASSANDRA GREEN Case number grinown)

First Name Middle Name Last Name

 

 

Other Necessary Expenses In addition to the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your $ 0
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and TT
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

300
Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. $_oe
18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term. $ 0

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments. 0

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
™@ as a condition for your job, or

™ for your physically or mentally challenged dependent child if no public education is available for similar services. 5 0
21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool. 200

Do not include payments for any elementary or secondary school education. $__<*
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that

is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a

health savings account. Include only the amount that is more than the total entered in line 7. 362

Payments for health insurance or health savings accounts should be listed only in line 25. $__ve0e

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + $ 200
is not reimbursed by your employer. —

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 

24. Add all of the expenses allowed under the IRS expense allowances. g 3562
Add lines 6 through 23.

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 5

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 52 of 57
Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Case number (if known)

 

Additional Expense Deductions These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

 

dependents.

Health insurance $ 362

Disability insurance $ 0

Health savings account + $ 0

Total $362 Copy total here SD eects g_ 362

 

 

 

Do you actually spend this total amount?

CJ No. How much do you actually spend? $
Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $ 0
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of 0

you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs. 0
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $ 0
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthiy amount by which your actual food and clothing expenses are higher $ 500
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + §$ 0
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 

32. Add all of the additional expense deductions. $_862
Add lines 25 through 31.

 

 

 

Official Form 1224-2 . Chapter 7 Means Test Calculation page 6

 

 
 

Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 53 of 57

Debtor 1 ANTONIA CASSANDRA GREEN Case number (if known)

First Name Middle Name Last Name

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle

loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured

creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Mortgages on your home:

38a. Copy bime 9b MOP nee ccccccccccsssesssssssseeesssnsvsssssssnessssanscesesssevesssssvnsssssnimssssasiesesssaseees >

Loans on your first two vehicles:

33b. Copy line 13 Here. oo. eee ceccccecsscceesssseessssseessssecsersecesssvessssasesstssesssisseestisssssessaseeesssees >

B3c. Copy line 13@ Mere. oe. ieccceccecccscssscessssessescesseseareesstessrivsssvesstssssssssasiesstisssersesseessrsestesesees >

33d. List other secured debts:

 

 

 

Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
or insurance?
00 0 LJ No
LL] Yes
0 0 LC No
C) Yes
0 0 Q) No
C) Yes

33e. Total average monthly payment. Add lines 33a through 330... .cccccccccccesseesseesetesesesens i

34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?

w No. Go to line 35.

LI} Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.

 

 

Name of the creditor Identify property that Total cure
secures the debt amount
0 $ +60=
0 0 $ 0 +60=
0 0 $ 0. +605

 

Total

35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

w No. Go to line 36.

CI Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.

Total amount of all past-due priority ClaiMS .......0.0..cccccccc cccccescccesseveeeeceececaveevenenveceeses

Official Form 122A—2 Chapter 7 Means Test Calculation

Average monthly
payment
¢ 00
3 0
3 0
$ 0
$ 0
+3 0
. Copy total
$00 here> $ 00
Monthly cure
amount
$ 0
$ 0
+$ 0
000 ‘Copy total
SS here> $000
$ 0 +60= $

page 7

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 54 of 57
Debtor 1 ANTONIA CASSANDRA GREEN Case number grinaen

First Name Middle Name Last Name

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

WU No. Goto line 37.
C] Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

Cc total
Average monthly administrative expense if you were filing under Chapter 13 $ yp $
37. Add all of the deductions for debt payment. $
Add lines 33@ through 36. 0... ccesccececseeseecsesescecsescsssssssssssssassssasavssesescsesssuseeussuevasevavevevicaesssesavasasevssussavesavassssssarsvatsvstscassnsteaves
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Alf of the expenses allowed under IRS $ 3562
EXPENSE ANOWANCES ooo... cc cccccc cece cetseees ce teeesecseseetsestensstesees —_—-
Copy line 32, All of the additional expense deductions.......... $ 862
Copy line 37, All of the deductions for debt payment............. +$ 0
Total deductions $4424 Copy total here oo... cccccccssssseeeeeee > ¢ 4424
Ee Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $ 4468
39b. Copy line 38, Total deductions.......... - $ 4424
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). - $ 44 . Copy $ 44
Subtract line 39b from line 39a. Be here>
For the next 60 months (5 years)... ccc cccccscssessesosesesuesuesstssssssessussessucsussutsarereesueassasensessssseseasees x 60
inly |i : 2640 Copy
39d. Total. Multiply line 39¢ by 60... csscecssecuestececeseveeesecsunssssusessveasarsansansussessititeseseteveensseesees $ here> $ 2640
40. Find out whether there is a presumption of abuse. Check the box that applies:
li The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.
LJ The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.
LL] The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 122A-2 Chapter 7 Means Test Calculation page 8

 

 

 

 

 

 

 
Case 8:19-bk-07653-MGW Doc1 Filed 08/14/19 Page 55 of 57
Debtor 1 ANTONIA CASSANDRA GREEN

First Name Middle Name Last Name

Case number (known),

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules

 

(Official Form 106Sum), you may refer to line 3b on that fOrM.....0000..c cece cesses teceecesneeeeeesees $ 0
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I). 0 Copy $ 0
Multiply line 412 By 0.25. oocccccccccnscsosssccssssvusvesuisiutuisusiststtipanupsststssieiesessece $ here>

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

Wi Line 394 is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

L} Line 39d is equal to or more than fine 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

a Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

LI] No. Go to Part 5.

i Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

 

 

 

Give a detailed explanation of the special circumstances Or income adhe ment nse
| HAVE A SPECIAL NEEDS SON 5 200
$.
$
$

 

| parts: [Ee Below J-™,

By signing Aere, | of perjury that the information on this statement and in any attachments is true and correct.

   

x

Signature of Debtor 2

Date % ly Za! 4 Date
MM/DD / Y MM/DD /YYYY

Official Form 122A—2 Chapter 7 Means Test Calculation page 9

 

 
 

Case 8:19-bk-07653-MGW Docl1

COMENITYCB/MY PLACERWDS
P.O. BOX 183043
COLUMBUS, OH 43218

WEBBANK/FINGERHUT ADDRESS
6250 RIDGEWOOD RD
ST. CLOUD, MN 56303

CAPITAL ONE BANK USA N

ATT: GENERAL CORRESPONDENCE
P.O. BOX 30285

SALT LAKE CITY, UT 84130

HY CITE/ROYAL PRESTIGE
LLC 333 HOLTZMAN ROAD
MADISON, WI 53713-3954

MIDLAND FUNDING
350 CAMINO DE LA REINA
SAN DIEGO, CA 92108

AMERICOLLECT INC
1851 S ALVERNO RD
MANITOWOC, WI 54220

PORTFOLIO RECOVERY ASSOCIATES
ATT: DISPUTE DEPARTMENT

140 CORPORATE BLVD

NORFOLK, VA 23502

NCC BUSINESS SERVICES, INC.
9428 BAYMEADOWS ROAD
SUITE 200

JACKSONVILLE, FL 32256

SYNCB/OLD NAVY

200 CROSSING BLVD
SUITE 101
BRIDGEWATER, NJ 08807

SYNCB/ TOYSRUS
SUITE 101
BRIDGEWATER, NJ 08807

Filed 08/14/19 Page 56 of 57
 

Case 8:19-bk-07653-MGW Docl1

SYNCB/JCP
SUITE 101
BRIDGEWATER, NJ 08807

CREDIT ONE BANK NA
P.O. BOX 740237
ATLANTA, GA 30374

NPRTO FLORIDA, LLC

ATT: PROGRESSIVE LEASING
256 WEST DATA DRIVE
DRAPER, UTAH 84020

Filed 08/14/19 Page 57 of 57

 
